Title: Memorandum from Richard Harrison, 6 June 1804 (Abstract)
From: Harrison, Richard
To: 


6 June 1804, Auditor’s Office. “Statement of Certain Credits claimed by Rufus King Esqr, respectfully Submitted by the Auditor to the Secretary of State.”




Sterling
Dolls. Cents


“1st. Amount paid General Lafayette beyond the Sum appropriated for his use by Congress. (This has been passed to the debit of Mr. King on a separate and distinct Statement made at the Treasury.)


4895.09


2nd Advance to John Chisolm, in consideration of certain discoveries reported to the Secretary of State in his dispatch No. 57

  50 .. ..



3d Advance to Philip Wilson a distressed Mercht of Philada., to enable him to return home

  52 10




4th Demurrage paid for the Ship in which he returned to the United States ⅌ Accot. forwarded to the department of State


639.32


5th Seven years Salary of a Secretary. (If this is allowed he will of course be chargeable with the Sums which have been drawn by, and charged, to the Secretaries).


9450.


6th Amount of his Contingent Accot. during his Mission; composed of charges of presentation, Annual Christmas presents, Stationery, Postage, Newspapers &ca. (no Vouchers except the Bankers Accots. Are all the items of a Nature to be admitted?)

2350. 8.11½



7 Amount of the following Items






Postages & News papers for Mr. Smith at Lisbon for 2 yrs.
£12.12





ditto   do.   for Mr Humphreys at Madrid do.
12.12





Newspapers & Chart of Louisiana sent Mr Living[s]ton
12.12





Postage reimbursed Mr Pitcairn at Hamburg
18  7





Office Copies concer[n]ing Georgia, furnished Mr. King & Mr. Bayard
15 ..





Expense respecting West Florida papers
 10 10
  81.13 ..




If these items are admissible, may they be added to the Contingences? or to what other account or accounts are they more properly chargeable?





8 Exclusive of Outfit and the allowance for returning home Mr. King charges Salary for Seven years—Say from the 20 May 1796 to 20 May 1803. Is the time rightly Stated?”





